Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 1 of 7




                     EXHIBIT B
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 2 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION



    DAVID WILLIAMS, CAROLL ANGLADE,
    THOMAS MATTHEWS, MARITZA
    ANGELES, and HOWARD CLARK,
    individually, and on behalf of other similarly
    situated individuals,                                CASE NO. 1:20-cv-23564-MGC

           Plaintiffs,
                                                          SUPPLEMENTAL DECLARATION
                         v.                               OF STEVEN WEISBROT, ESQ. OF
                                                          ANGEION GROUP REGARDING
    RECKITT BENCKISER LLC and RB                          THE SUPPLEMENTAL NOTICE
    HEALTH (US) LLC,                                      PROGRAM

           Defendants.


   I, Steven Weisbrot, Esq., declare under penalty of perjury as follows:
   1.     I am the President and Chief Innovation Officer at the class action notice and claims

   administration firm Angeion Group, LLC (“Angeion”). I am fully familiar with the facts contained

   herein based upon my personal knowledge.
   2.     My credentials were previously reported in my Declaration filed with Plaintiffs’

   Unopposed Motion for Preliminary Approval of Class Settlement and Certification of the
   Settlement Class (Dkt. No. 52-3).

   3.     In my previous Declaration, I described in detail the proposed Notice Program, which

   included a combination of social media, paid search, and programmatic display advertising. In

   addition to these methods, the Notice Program in this matter also provided for the creation of a

   dedicated website as well as toll-free telephone support to further inform Settlement Class
   Members of their rights and options under the Settlement.
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 3 of 7




   4.     The purpose of this Supplemental Declaration is to provide the Court with additional
   information regarding the notice measures that will be implemented in this matter to supplement

   the Notice Program. The additional notice measures described in this Declaration were based on

   (1) the independent analysis of the data collected in this case concerning the Notice Program
   thus far that was performed by my team and I, (2) an assessment of what form of supplemental

   notice would be mostly likely to stimulate additional claims, and (3) mine and my team’s

   expertise and experience in designing and implementing notice programs for class actions,

   including supplemental notice programs like the one described herein.

   5.     It is important to note that the notice efforts described herein are in addition to (not in lieu
   of) the notice efforts described in my previous Declaration and are designed to use the modes of

   advertising which proved to be most impactful during the initial Notice Program. The

   Supplemental Notice program described here is being undertaken voluntarily and is not

   otherwise required by the Settlement agreed to between the Parties or the existing Notice Plan

   that is a component of that Settlement.

                             ADDITIONAL SOCIAL MEDIA NOTICE

   6.     In addition to the notice efforts described in my previous Declaration, we will now
   implement a Supplemental Notice program consisting of a second social media campaign to
   provide additional notice to Settlement Class Members.

   7.     As described in my initial Declaration, the existing Notice Program consisted of multiple

   forms of Notice: (1) media notice; (2) social media notice; and (3) a paid search campaign. See

   Dkt. No. 52-3 at 7-11. To determine the form of supplemental notice most likely to be effective,

   we analyzed the data already collected from the existing Notice Program as to each of these

   forms of notice to design a Supplemental Notice that we believe would lead to increased claims.

   In reviewing the data already collected, my team and I considered specifically those forms or

   notice in the existing Notice Plan that had generated to a high conversion rate, with the goal of

   designing the Supplemental Notice that would be likely to increase the claims filing rate by using

   targeted notice that capitalized on our assessment of that data.
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 4 of 7




   8.     Following a review of the notice data from the original notice campaign, it was determined

   social media advertising, especially advertising on Facebook and displayed on a desktop rather

   than a mobile device, was the most effective form of notice in creating conversions i.e. causing
   class members to file claims. So, we designed the Supplemental Notice plan to focus primarily

   on serving Facebook ads on desktops, i.e., deploying the supplemental notice in the setting most

   likely to generate additional claims.
                                 REDESIGN OF ADVERTISEMENT

   9.     The Supplemental Notice includes additional measures to further increase the likelihood

   of generating additional claims. In implementation of notice plans there is a phenomenon known

   as viewer fatigue, sometimes called “banner blindness.” Viewer fatigue or banner blindness

   suggests that if a particular format of banner advertisement is seen initially and not acted upon or

   ignored, it is more likely that an identically-presented banner advertisement will be similarly
   ignored on repeat viewings. I am aware of this phenomenon through my experience in designing

   and implementing notice programs.

   10.    So, the Supplemental Notice plan contains an additional element intended to mitigate the

   effects of banner blindness and to garner the attention of Settlement Class Members who saw but

   did not necessarily act upon the prior Notice. Angeion will redesign the Facebook ads, focusing
   on new attention-grabbing visuals and advertising copy. A copy of the re-designed advertisement

   is attached to this Declaration as Exhibit A.

   11.    We believe that a simple redesign of the ad, coupled with the purchase of additional display
   Facebook placements will increase the number of claims.

   12.    The Supplemental Notice plan calls for these re-designed advertisements to be deployed

   such that they will deliver an estimated 1.1 million additional paid media impressions in the
   channel that the existing Notice Plan data suggests is likely to have the highest conversion rate.

   Again, these are in addition to the impressions already implemented via the initial Notice Plan.
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 5 of 7




   13.    The Supplemental Notice plan will be implemented throughout the remainder of the

   claims period, which runs through October 1, 2021, based on the currently scheduled August 17,

   2021, date of the Final Approval Hearing (i.e. 45 days after Final Approval).

                                           CONCLUSION

   14.    In my professional opinion, the Notice Program has already provided full and proper

   notice to Settlement Class Members. The Supplemental Notice program described above is

   being implemented by Angeion at the request of the Parties to increase claims filing rates by
   coupling a strategic redesign of the Facebook ads, and utilizing the highest converting media

   formats from the initial program. I hereby declare under penalty of perjury that the foregoing is

   true and correct.

   Dated: August 9, 2021


                                                                      ________________________
                                                                      STEVEN WEISBROT, ESQ.
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 6 of 7




                             Exhibit A
Case 1:20-cv-23564-MGC Document 86-2 Entered on FLSD Docket 08/10/2021 Page 7 of 7
